UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of report (Date of earliest event reported): May 15, 2012 BLUEFLASH COMMUNICATIONS, INC. (Exact Name of Registrant as Specified in Its Charter) Florida (State or Other Jurisdiction of Incorporation) 333-172647 26-0370478 (Commission File Number) (IRS Employer Identification No.) c/o Marissa Watson, 1801 26th Street, Sacramento, CA95816 (Address of Principal Executive Offices, Zip Code) 916-396-3361 (Registrant's Telephone Number, Including Area Code) 1108 St. Joseph Drive, St. Joseph, MI 49085 (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Section 5. Corporate Governance and Management Item 5.02 Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. (b) On May 15, 2012, Mr. Brad German resigned from president, chief executive officer, and as a member of our board of directors.Mr. German, who served as a company officer and director since December 2010, resigned his position in order to focus on other business interests. Mr. German’s resignation did not result from any disagreement with us concerning any matter relating to the company’s operations, policies or practices. (d) On May 15, 2012, Ms. Marissa Watson was elected as president, chief executive officer, treasurer, and a member to our board of directors. Ms. Watson, 24, has been working for KMarketing, Inc, a marketing firm specializing in providing branding and marketing strategies to small businesses.KMarketing, Inc. is located in Northern California. Ms. Watson’s management and marketing experience and expertise in small business matters make her well qualified as a member of our board of directors.She also brings a broad level of expertise including marketing, branding, strategic planning and operations. Ms. Watson has not engaged in a related party transaction with us during the last two years, and there are no family relationships between Ms. Watson and any of our other executive officers. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. BLUEFLASH COMMUNICATIONS, INC. Date: May 18, 2012 By: /s/ Marissa Watson Marissa Watson President, Chief Executive Officer, and Director 3
